                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

UNITED STATES OF AMERICA                           )      DOCKET NO. 3:18MJ360-DSC
          v.                                       )
                                                   )      ORDER OF DISMISSAL
SYDNEY SPEARS                                      )
                                                   )

       For Good Cause shown in the United States’ Motion to Dismiss the Complaint, the Court

hereby grants the dismissal of the Complaint in Docket No. 3:16MJ360 as to Sydney Spears.

       SO ORDERED.

                              Signed: November 23, 2018
